

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.32


Execution Version


SUPPLEMENTAL INDENTURE NO 1
 
THIS SUPPLEMENTAL INDENTURE NO. 1 (“Supplemental Indenture”) dated as of June 1,
2010 is entered into between BMB MUNAI INC., a corporation duly organized and
existing under the laws of the State of Nevada (the “Issuer”) and THE BANK OF
NEW YORK MELLON, a banking corporation organized under the laws of the State of
New York, as trustee (the “Trustee”).


WHEREAS, the Issuer and the Trustee entered into an indenture dated as of
September 19, 2007, (as may be amended, supplemented or replaced from time to
time, the “Indenture”), providing for the issuance by the Issuer of U.S.
$60,000,000 aggregate principal amount of 5.0% Convertible Senior Notes due 2012
(the “Notes”);


WHEREAS, pursuant to Section 7.1(a)(vii) of the Indenture, the Issuer is
permitted to make any change that would provide additional rights or benefits to
the Holders provided that such modification does not adversely affect the
interests of the Holders in any material respect, without the consent of the
Holders;


WHEREAS, the Issuer wishes to amend the Indenture for the benefit of each of the
holders of Notes by adding an additional option for the holders of the Notes to
require the Issuer to redeem the Notes on the Fourth Put Date (as defined below)
and providing for related acceleration and exercise mechanics without in any way
limiting or affecting the existing redemption or other rights relating to the
Notes;


WHEREAS, the Issuer and Counsel have confirmed by Opinion of Counsel that this
amendment does not adversely affect the interests of the Holders in any material
respect;


WHEREAS the Issuer and 100 % of the holders have been in discussions regarding a
possible restructuring;


WHEREAS 100% of the holders are aware that the Company is or may be currently in
default under certain covenants (specifically Sections 9.7, 9.8, 9.10-12, 9.21
and 9.24) and have waived the Company's compliance with those covenants until
the earlier to occur of (i) September 1, 2010 and (ii) the Fourth Put Date (as
defined below); and


WHEREAS, this Supplemental Indenture No. 1 is supplemental to the Indenture.


NOW, THEREFORE, it is mutually covenanted and agreed as follows:


ARTICLE I
AMENDMENTS


SECTION 1.1  Supplemental Indenture.  Upon execution of this Supplemental
Indenture No. 1, the Indenture shall henceforth be read and construed as one
document with this Supplemental Indenture No. 1.


SECTION 1.2  Definitions.  For all purposes of this Supplemental Indenture No.
1:


 
 

--------------------------------------------------------------------------------

 
(a)           All capitalized terms used but not defined herein shall be have
the meanings ascribed to them in the Indenture; and


(b)           As used in Section 10.2, the term “Put Settlement Date” shall
mean, (i) in relation to the options described in Sections 10.2(a) and 10.2(b)
hereof, the date that is 10 New York Business Days following the date on which
the Holder validly deposits a Put Option Notice with the Paying and Conversion
Agent; (ii) in relation to the option described in Section 10.2(c)(i) hereof,
the Third Put Date as defined in Section 10.2(c)(i) hereof, and (iii) in
relation to the option described in Section 10.2(c)(ii) hereof, the Fourth Put
Date as defined in Section 10.2(c)(ii) hereof.


ARTICLE II
REDEMPTION AT THE OPTION OF NOTEHOLDERS


SECTION 2.1  Amendment of Redemption at the Option of Noteholders.  Section 10.2
of the Indenture is hereby amended and restated to read in its entirety as
follows:


10.2  
The Issuer shall, at the option of the Holder of any Note, redeem such Note:



(a)           in the event that the Initial Shelf Registration Statement has not
been filed on or prior to the Filing Deadline Date, on any day following the
Filing Deadline Date until, but excluding, the Shelf Registration Statement
Filing Date (the “First Put Exercise Period”) at a price equal to 110% of its
principal amount together with interest accrued but unpaid to such date; or


(b)           in the event the Shelf Registration Statement Effective Date has
not occurred, on any day following the one (1) year anniversary of the Original
Issue Date (the “Anniversary”) until, but excluding, the earlier of the day that
is 45 days after the Anniversary or the Shelf Registration Statement Effective
Date (the “Second Put Exercise Period”) at a price equal to 110% of its
principal amount together with interest accrued but unpaid to such date; or


(c)           on either (i) July 13, 2010 (the “Third Put Date”) or (ii) such
date that is two (2) New York Business Days after the date of a Put Option
Notice given by a Noteholder after June 13, 2010 but on or before September 13,
2010 (the “Fourth Put Date”), in either case at a price equal to 104% of its
principal amount together with interest accrued but unpaid to such date.


In order to exercise the option contained in clause (a) or (b) above, the Holder
of a Note must, during the First Put Exercise Period or the Second Put Exercise
Period, as applicable, deposit with the Paying and Conversion Agent such Note
Certificate and a duly completed Put Option Notice.


In order to exercise the option contained in clause (c)(i) above, the Holder of
a Note must, not less than 30 nor more than 60 days before the relevant Put
Settlement Date, deposit with the Paying and Conversion Agent a duly completed
Put Option Notice and, in the case of a Put Option Notice relating to Notes
evidenced by a Note Certificate, such Note Certificate


 
 

--------------------------------------------------------------------------------

 
In order to exercise the option contained in clause (c)(ii) above, the Holder of
a Note must, after June 13, 2010 and on or before September 13, 2010, deposit
with the Paying and Conversion Agent a duly completed Put Option Notice and, in
the case of a Put Option Notice relating to Notes evidenced by a Note
Certificate, such Note Certificate.


The Paying and Conversion Agent with which a Note is so deposited shall deliver
a duly completed receipt for such Note (a “Put Option Receipt”) to the
depositing Noteholder.  No Note, once deposited with a duly completed Put Option
Notice in accordance with this Section 10.2, may be withdrawn; provided,
however, that if, prior to the relevant Put Settlement Date, any such Note
becomes immediately due and payable or, upon due presentation of any such Note
on the relevant Put Settlement Date, payment of the redemption money is
improperly withheld or refused, the Paying and Conversion Agent shall mail
notification thereof to the depositing Noteholder at such address as may have
been given by such Noteholder in the relevant Put Option Notice and shall hold
such Note at its Specified Office for collection by the depositing Noteholder
against surrender of the relevant Put Option Receipt.  For so long as any
Outstanding Note is held by the Paying and Conversion Agent in accordance with
this Section 10.2, the depositor of such Note and not such Paying and Conversion
Agent shall be deemed to be the Holder of such Note for all purposes.  Should a
Holder of any Note redeem such Note in accordance with this Section 10.2, the
Issuer shall give notice to Noteholders in accordance with Section 12.2 hereof.


The Issuer shall give notice to the Noteholders as soon as practicable following
such event of the Shelf Registration Statement Filing Date and the Shelf
Registration Statement Effective Date, in accordance with Section 12.2 hereof
and, in the absence of such notice, the Shelf Registration Statement Filing Date
and the Shelf Registration Statement Effective Date shall be deemed not to have
occurred for the purposes of this Section 10.2.


SECTION 2.2  Notice. The Issuer shall provide notice to the Trustee and each
Noteholder in accordance with the Indenture within three (3) Business Days of
the receipt of any Put Option Notice.


SECTION 2.3  Amendments with Respect to the Indenture.  Except as amended
hereby, the Indenture shall remain in full force and effect and is hereby
ratified, adopted and confirmed in all respects.  All references to “this
Indenture”, “hereunder”, “hereof”, “herein”, or words of like import, and all
references to the Indenture in any other agreement or documents shall hereafter
be deemed to refer to the Indenture as amended hereby.


ARTICLE III
PROVISIONS OF GENERAL APPLICATION


SECTION 3.1  Severability.  In case any provision in or obligation under this
Supplemental Indenture No. 1 shall be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.


SECTION 3.2  The Trustee. The recitals and statements in this Supplemental
Indenture shall be taken as the statements of the Issuer and the Trustee assumes
no responsibility for their accuracy or correctness. The Trustee shall not be
responsible or accountable in any manner whatsoever for or with respect to the
validity or sufficiency of the Supplemental Indenture.


 
 

--------------------------------------------------------------------------------

 
SECTION 3.3  Effect of headings.  The Clause headings herein are for convenience
only and shall not affect the construction hereof.


SECTION 3.4  Governing Law.  The Internal law of the State of New York will
govern and be used to construe this Supplemental Indenture, the Indenture (as
supplemented and amended hereby) and the Notes (as supplemented and amended
hereby).


SECTION 3.5  Consent to Jurisdiction and Service.  The Issuer agrees that any
suit, action or proceeding against the Issuer brought by any Holder or the
Trustee arising out of or based upon this Supplemental Indenture, the Indenture
or the Notes may be instituted in any state or Federal court in the Borough of
Manhattan, New York, and any appellate court from any thereof, and each of them
irrevocably submits to the non−exclusive jurisdiction of such courts in any
suit, action or proceeding. The Issuer irrevocably waives, to the fullest extent
permitted by law, any objection to any suit, action, or proceeding that may be
brought in connection with this Supplemental Indenture, the Indenture or the
Notes, including such actions, suits or proceedings relating to securities laws
of the United States of America or any state thereof, in such courts whether on
the grounds of venue, residence or domicile or on the ground that any such suit,
action or proceeding has been brought in an inconvenient forum. The Issuer
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Issuer and may be enforced
in any court to the jurisdiction of which the Issuer is subject by a suit upon
such judgment; provided that service of process is effected upon the Issuer in
the manner provided by the Indenture.


SECTION 3.6  Counterparts.  This Supplemental Indenture No. 1 may be executed in
any number of counterparts, and by the different parties hereto in separate
counterparts, and each of which when so executed and delivered shall be deemed
an original, but all such counterparts together shall constitute but one and the
same instrument.  This Supplemental Indenture No. 1 shall become effective upon
the execution of a counterpart hereof by each of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
No. 1 to be duly executed by their respective officers duly authorized, all as
of the day and year first written above.


BMB MUNAI, INC.
in its capacity as Issuer




By:           /s/ Askar Tashtitov
Name: Askar Tashtitov
Title: President


THE BANK OF NEW YORK MELLON,
in its capacity as Trustee




By:           /s/ Marco Thuo
Name: Marco Thuo
Title: Vice President

 
 

--------------------------------------------------------------------------------

 
